Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00377-CR

                                       Jose Andres ROMERO,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 7292
                         Honorable Albert D. Pattillo, III, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 19, 2022

DISMISSED

           The trial court signed a judgment of conviction indicating that appellant Jose Andres

Romero had pleaded guilty to the charged offense in the underlying case, and appellant filed a pro

se notice of appeal. The clerk’s record shows the trial court signed a certification stating the

underlying case “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.

APP. P. 25.2(a)(2). We must dismiss an appeal “if a certification that shows the defendant has the

right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).
                                                                                       04-22-00377-CR


       This court has a duty to examine the record to determine whether the trial court’s

certification of defendant’s right to appeal is accurate. See Dears v. State, 154 S.W.3d 610, 614–

15 (Tex. Crim. App. 2005). Generally, this review involves an examination of the clerk’s record

to determine whether the punishment assessed by the trial court exceeds the punishment

recommended by the prosecutor and agreed to by the defendant. See TEX. CODE CRIM. PROC. ANN.

art. 44.02; Shankle v. State, 119 S.W.3d 808, 811–12 (Tex. Crim. App. 2003). Here, because the

clerk’s record does not establish that the punishment assessed by the trial court does not exceed

the punishment recommended by the prosecutor and agreed to by the defendant, we ordered the

court reporter to file the reporter’s record of any hearings related to appellant’s guilty plea. The

reporter’s record, which was filed on August 29, 2022, shows that appellant agreed to plead guilty

in exchange for the State’s agreement to: (1) waive two enhancement allegations; and (2)

recommend that appellant’s sentences run concurrently rather than consecutively. The reporter’s

record further shows that the trial court confirmed with appellant and his appointed counsel that

these provisions were part of the plea agreement. Finally, the reporter’s record shows that appellant

stated that he understood that he was waiving his right to appeal as part of the plea agreement.

       Based on these facts, we issued an order noting that the reporter’s record appears to support

the trial court’s certification that appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2);

Harper v. State, 567 S.W.3d 450, 454–55 (Tex. App.—Fort Worth 2019, no pet.) (holding that

Rule 25.2 applies to plea agreements “[w]here a charge bargain effectively caps the maximum

punishment”). We therefore notified appellant that this appeal would be dismissed pursuant to

Rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing

that appellant has the right to appeal was made part of the appellate record by October 3, 2022.

See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio




                                                 -2-
                                                                                    04-22-00377-CR


2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d)

(not designated for publication).

       On October 3, 2022, appellant’s appointed counsel filed a letter stating that the record

shows appellant waived his right of appeal and that counsel could not “find any legitimate or good

faith legal or factual grounds to support filing an amended certification showing Appellant has the

right to appeal.” We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).


                                                 PER CURIAM

DO NOT PUBLISH




                                               -3-